DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  the limitation “the host agent table” should be “the table.”  Appropriate correction is required.

Response to Arguments
	Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive.  Applicant argues that the claims are allowable because “In rejecting claim 6, page 16 of the Office Action relied on para. 0125 and table 343 of Nagami to disclose the features of Applicant’s claim 6. As discussed above with respect to the patentability of claim 1, the table 343 of Nagami contains performance measure values of a virtual machine, however, nothing in the table 343 contains information about the reasons to stop a sendee. Nagami does not even mention stopping a service.” (Applicant’s Remarks, Pg. 11). Examiner respectfully disagrees.  Claim 6 requires that the system record information “about a reason to stop the service.” In light of Applicant’s amendments and upon further review of the references, the examiner has determined that this limitation is obvious in view of Laribi.  Laribi teaches storing state information. This state information can indicate information about a reason to stop a service. (Laribi, [0031], the scheduling module 108 of FIG. 1 may be used to coordinate the operations during the upgrade process. It may implement a service to query the cluster configuration, determine job details and to read/write state information; [0033], The scheduler will wait for all the jobs/services running on subgroup 111A to be completed or until timeout is elapsed. In some cases, such as when security patches are to be applied, the scheduler will kill all the jobs and perform an upgrade as soon as possible; and [0048], it may be beneficial to determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it. For example, a weighting algorithm may be used to determine when to terminate a job or service or when to let it continue running. In some cases, if the new software version includes a security update, or other high-importance update, the jobs may be terminated promptly so that the upgrade process can begin. On the other hand, if an upgrade is not urgent, and if the running services are deemed important, the upgrade process may be postponed until the jobs or services have completed processing. This weighting algorithm may take various criteria into account, including current processing load on each subgroup and/or each source node, which services or jobs are being processed, who submitted the jobs or services for processing (e.g. applying more deference to certain customers and their submitted jobs), or other factors).
	Applicant also argues that dependent claim 25 is allowable because “no portion of Laribi, Chaliparambil and Nagami teaches or suggests at least: ‘‘responsive to receiving a request to start an operation associated with the sendee, update a table to include the operation to be started or to increment a number of instances associated with an entry for the operation if the operation to be started includes an operation requested by another sendee, and start the operation,” as recited in the combination of Applicant’s amended dependent claim 25.” (Applicant’s Remarks, Pg. 11). Examiner respectfully disagrees. Laribi teaches provisioning and deprovisioning services and recording configuration information ([0009], The device is configured to determine that each metric of the one or more metrics exceeds each metric's threshold identified by the policy and to transmit automatically responsive to the determination a request to the cloud service provider to one of provision or deprovision one or more instances of the application via the cloud service provider in accordance with the policy; [0010], the device is configured to establish one or more instances of the plurality of instances of the application as a virtual or physical machine executing on one or more servers of the cloud service provider. In some embodiments, the policy specifies to scale up or scale down the number of instances of the application responsive to each metric of the one or more metrics exceeding each metric's threshold; [0241], An appliance deployed in a network as a gateway may be able to transparently monitor application activity in a cloud computing environment provided by one or more servers, including virtual machines or physical machines. In some embodiments, the appliance may monitor one or more network metrics, including bandwidth usage, latency, congestion, or other issues; and/or may monitor application health or server or machine statistics, including memory and processor usage, bandwidth usage, latency, or other metrics. Responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual machines and/or physical machines from a cloud service provider, and may provide configuration information to the provisioned machines as needed).
	The remainder of Applicant’s arguments have been fully considered but are related to newly amended claim language. These arguments have been fully addressed in the rejections recited below. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, and 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Laribi et al. (United States Patent Application Publication 2013/0297802) in view of Chaliparambil et al. (United States Patent Application Publication 2015/0188989).
As per claim1, Laribi teaches, a system comprising: 
a computing node including a processor and a hypervisor ([0147], a computing device 100 includes a hypervisor layer), configured to:
		start a service ([0147], control operating system 405 in communication with the hypervisor 401 and used to execute applications for managing and configuring other virtual machines on the computing device 100; [0152], A control operating system 405 may execute at least one application for managing and configuring the guest operating systems. In one embodiment, the control operating system 405 may execute an administrative application, such as an application including a user interface providing administrators with access to functionality for managing the execution of a virtual machine, including functionality for executing a virtual machine; and [0164], Any of the modules of the appliance 200 as described in connection with FIG. 2A may be packaged, combined, designed or constructed in a form of the virtualized appliance delivery controller 450 deployable as one or more software modules or components executable in a virtualized environment 300);
		determine whether a performance of the service has met a criteria ([0004], an appliance deployed in a network as a gateway may be able to transparently monitor application activity in a cloud computing environment provided by one or more servers, including servers executed by virtual machines…Responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual machines … from a service provider such as a cloud service provider; [0147], virtual machine 406 may include a control operating system 405 in communication with the hypervisor 401 and used to execute applications for managing and configuring other virtual machines on the computing device 100; [0163], For availability, the virtual appliance may perform load balancing between layers 4 and 7 of the network and may also perform intelligent service health 
		
	Although Laribi teaches deprovisioning virtual machines based on various thresholds. ([0009], the system includes a monitor of the device configured to monitor each of the one or more metrics for the plurality of instances of the application executing via the cloud service provider. The device is configured to determine that each metric of the one or more metrics exceeds each metric's threshold identified by the policy and to transmit automatically responsive to the determination a request to the cloud service provider to one of provision or deprovision one or more instances of the application via the cloud service provider in accordance with the policy;[0164], Any of the modules of the appliance 200 as described in connection with FIG. 2A may be packaged, combined, designed or constructed in a form of the virtualized appliance delivery controller 450 deployable as one or more software modules or components executable in a virtualized environment 300; and [0241], the appliance may monitor one or more network metrics, including bandwidth usage, latency, congestion, or other issues; and/or may monitor application health or server or machine statistics, including memory and processor usage, bandwidth usage, latency, or other metrics. Responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual machines). Laribi fails to specifically teach if the performance of the service has met the criteria: access information about pending operations associated with the sendee to determine whether the service has any pending operations that have been requested by another 

	However, Chaliparambil teaches, if the performance of the service has met the criteria ([0027], a job or service being processed in a subgroup (e.g. service 112B in source subgroup 111B or service 112C in subgroup 111C) may need to be moved to a different node. For instance, in cases where software running on the source node is to be upgraded, the node will need to be deactivated and restarted with the new, updated software; and [0048], it may be beneficial to determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it; Examiner Note: The method has determined that the service has met the criteria that would cause it to be deactivated): 
	access information about pending operations associated with the service to determine whether the service has any pending operations that have been requested by another service ([0048], determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it. For example, a weighting algorithm may be used to determine when to terminate a job or service or when to let it continue running… if the running services are deemed important, the upgrade process may be postponed until the jobs or services have completed processing. This weighting algorithm may take various criteria into account, including current processing load on each subgroup and/or each source node, which services or jobs are being processed, who submitted the jobs or services for processing (e.g. applying more deference to certain customers and their submitted jobs), or other factors; and [0049], When high importance services are detected on a subgroup, upgrading may be skipped or postponed for that subgroup until execution of those services has completed. Still further, 
	if it is determined that the service has no pending operations that have been requested by another service, stop the service ([0048], it may be beneficial to determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it. For example, a weighting algorithm may be used to determine when to terminate a job or service or when to let it continue running…if the running services are deemed important, the upgrade process may be postponed until the jobs or services have completed processing. This weighting algorithm may take various criteria into account, including …who submitted the jobs or services for processing (e.g. applying more deference to certain customers and their submitted jobs), or other factors).
	
	Laribi and Chaliparambil are analogous because they are each related to virtual machine management based on performance metrics. Laribi teaches a method of provisioning and deprovisioning virtual machines based on collected metrics (Abstract, systems and methods for adaptive application provisioning for cloud services. An appliance deployed in a network as a gateway may be able to transparently monitor application activity in a cloud computing environment provided by one or more servers, including servers executed by virtual machines, … the appliance may monitor one or more network metrics, including bandwidth usage, latency, congestion, or other issues; and/or may monitor application health or server or virtual machine statistics, including memory and processor usage, bandwidth usage, latency, or other metrics. Responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual or physical machines from a cloud service provider). Chaliparambil teaches migrating virtual machines that perform services based on performance metrics and the importance of running services ([0027], a job or service being processed in a subgroup (e.g. service 112B in source subgroup 111B or service 112C in subgroup 111C) may need to be moved to a different node. For instance, in cases where software running on the source node is to be upgraded, the node will need to be deactivated and restarted with the new, updated software; and [0048], it may be beneficial to determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Laribi would be modified with the deprovisioning mechanism taught by Chaliparambil in order to provision and deprovision virtual machines based on performance metrics. Therefore, it would have been obvious to combine the teachings of Laribi and Chaliparambil. 

As per claim 2, Laribi teaches, wherein the criteria comprises at least one of: 
	a memory utilization of the service has exceeded a memory threshold ([0241], The systems and methods of embodiments of the present solution are directed adaptive application provisioning for cloud services. An appliance deployed in a network as a gateway may be able to transparently monitor application activity in a cloud computing environment provided by one or more servers, including virtual machines or physical machines. In some embodiments, the appliance may monitor one or more network metrics, including bandwidth usage, …and/or may monitor application health or server or machine statistics, including memory …usage, bandwidth usage, latency, or other metrics); and 
	a sendee time of the service has exceeded a service threshold.

As per claim 3, Laribi teaches, wherein the hypervisor is configured to after starting the service, spawn a process to determine whether the performance of the service has met the criteria ([0152], the hypervisor 401 executes the control operating system 405 within a virtual machine 406 created by the hypervisor 401).

As per claim 4, Laribi teaches, wherein the spawned process ([0147], A virtual machine 406 may include a control operating system 405 in communication with the hypervisor 401 and used to execute applications for managing and configuring other virtual machines on the computing device 100) is configured to:
	determine that the performance of the service has met the criteria if a service time associated with the service has exceeded a threshold ([0164], Any of the modules of the appliance 200 as described in connection with FIG. 2A may be packaged, combined, designed or constructed in a form of the virtualized appliance delivery controller 450 deployable as one or more software modules or components executable in a virtualized environment 300; and [0241], the appliance may monitor one or more network metrics, …latency… Responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual machines).

As per claim 6, Laribi- Chaliparambil fails to specifically teach, wherein the hypervisor is further configured to: when determining that the service has no pending critical operation and before stopping the service, record in a log information about a reason to stop the service. However it would have been obvious to one of ordinary skill in the art before the effective filing (Chaliparambil, [0031], the scheduling module 108 of FIG. 1 may be used to coordinate the operations during the upgrade process. It may implement a service to query the cluster configuration, determine job details and to read/write state information; [0033], The scheduler will wait for all the jobs/services running on subgroup 111A to be completed or until timeout is elapsed. In some cases, such as when security patches are to be applied, the scheduler will kill all the jobs and perform an upgrade as soon as possible; and [0048], it may be beneficial to determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it. For example, a weighting algorithm may be used to determine when to terminate a job or service or when to let it continue running. In some cases, if the new software version includes a security update, or other high-importance update, the jobs may be terminated promptly so that the upgrade process can begin. On the other hand, if an upgrade is not urgent, and if the running services are deemed important, the upgrade process may be postponed until the jobs or services have completed processing. This weighting algorithm may take various criteria into account, including current processing load on each subgroup and/or each source node, which services or jobs are being processed, who submitted the jobs or services for processing (e.g. applying more deference to certain customers and their submitted jobs), or other factors).
	
As per claim 8, Laribi-Chaliparambil teaches, wherein the hypervisor is further configured to: 
	responsive to receiving a request to stop the operation associated with the service (Laribi, [0009], automatically responsive to the determination a request to the cloud service provider to one of provision or deprovision one or more instances of the application via the cloud service provider; and [0241], the appliance may monitor one or more network metrics…Responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual machines), update the table by decreasing the number of instances associated with an entry for the operation to be stopped or removing the entry for the operation if the operation to be stopped includes an operation requested by another service (Laribi, [0007], The device is configured to determine that each metric of the one or more metrics exceeds each metric's threshold identified by the policy and to transmit automatically responsive to the determination a request to the cloud service provider to one of provision or deprovision one or more instances of the application via the cloud service provider in accordance with the policy; [0103], Policy engine 236, in some embodiments, also has access to memory to support data structures such as lookup tables or hash tables to enable user-selected caching policy decisions. In other embodiments, the policy engine 236 may comprise any logic, rules, functions or operations to determine and provide access, control and management of objects, data or content being cached by the appliance 200 in addition to access, control and management of security, network traffic, network access, compression or any other function or operation performed by the appliance 200; and [0241], Responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual machines and/or physical machines from a cloud service provider, and may provide configuration information to the provisioned machines as needed); and 
	stop the operation ([0048], it may be beneficial to determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it. For example, a weighting algorithm may be used to determine when to terminate a job or service or when to let it continue running).
	
As per claim 9, Chaliparambil teaches, wherein the hypervisor is configured to determine whether the service has any pending critical operations by: 
	determining that the service has no pending operations if a number of entries for the pending operations is zero ([0048], determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it…if the running services are deemed important, the upgrade process may be postponed until the jobs or services have completed processing. This weighting algorithm may take various criteria into account, including current processing load on each subgroup and/or each source node, which services or jobs are being processed, who submitted the jobs or services for processing (e.g. applying more deference to certain customers and their submitted jobs), or other factors; and [0049], When high importance services are detected on a subgroup, upgrading may be skipped or postponed for that subgroup until execution of those services has completed); 
	otherwise, determining that the service has at least a pending critical operation ([0048], if the running services are deemed important, the upgrade process may be postponed until the jobs or services have completed processing. This weighting algorithm may take various criteria into account, including current processing load on each subgroup and/or each source node, which services or jobs are being processed, who submitted the jobs or services for 
As per claim 10, Laribi teaches, wherein the table is a hash table ([0103], The policy engine 236 may include, for example, an intelligent statistical engine or other programmable application(s). In one embodiment, the policy engine 236 provides a configuration mechanism to allow a user to identify, specify, define or configure a caching policy. Policy engine 236, in some embodiments, also has access to memory to support data structures such as lookup tables or hash tables to enable user-selected caching policy decisions).

As per claim 11, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 12, this claim is similar to claim 2 and is rejected for the same reasons.

As per claim 13, Laribi teaches, determining whether the performance of the service has met the criteria comprises: 
	by the host, after starting the service, spawning a process configured to: 
		if a memory utilization of the service has exceeded a threshold, determine that the performance of the service has met the criteria ([0241], the systems and methods of embodiments of the present solution are directed adaptive application provisioning for cloud services. An appliance deployed in a network as a gateway may be able to transparently monitor application activity in a cloud computing environment provided by one or more servers, including virtual machines or physical machines. In some embodiments, the appliance may 

As per claim 14, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 6 and is rejected for the same reasons.

As per claim 17, Laribi teaches, further comprising, by the hypervisor: 
	responsive to receiving a request to start an operation associated with the service updating the host agent table to include the operation to be started or to increment a number of instances associated with an entry for the operation if the operation is requested by another service ([0009], The device is configured to determine that each metric of the one or more metrics exceeds each metric's threshold identified by the policy and to transmit automatically responsive to the determination a request to the cloud service provider to one of provision or deprovision one or more instances of the application via the cloud service provider in accordance with the policy; [0103], Policy engine 236, in some embodiments, also has access to memory to support data structures such as lookup tables or hash tables to enable user-selected caching policy decisions. In other embodiments, the policy engine 236 may comprise any logic, rules, functions or operations to determine and provide access, control and management of objects, data or content being cached by the appliance 200 in addition to access, control and management of security, network traffic, network access, compression or any other function or operation performed by the appliance 200; and [0241], Responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual machines and/or physical machines from a cloud service provider, and and starting the operation ([0241], appliance may automatically provision or start, …one or more virtual machines …from a cloud service provide).

As per claim 18, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 9 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 10 and is rejected for the same reasons.

As per claim 21, Laribi teaches the invention substantially as claimed including a system comprising: 
	a computing node including a processor and a hypervisor ([0147], a computing device 100 includes a hypervisor layer), wherein the hypervisor includes a host agent configured to: 
	start a service ([0147], control operating system 405 in communication with the hypervisor 401 and used to execute applications for managing and configuring other virtual machines on the computing device 100; [0152], A control operating system 405 may execute at least one application for managing and configuring the guest operating systems. In one embodiment, the control operating system 405 may execute an administrative application, such as an application including a user interface providing administrators with access to functionality for managing the execution of a virtual machine, including functionality for executing a virtual machine; and [0164], Any of the modules of the appliance 200 as described in connection with FIG. 2A may be packaged, combined, designed or constructed in a form of the virtualized ; 
	spawn a process associated with the service ([0009], The system includes a device intermediary to a plurality of a clients and a cloud service provider executing a plurality of instances of an application provisioned by the device via the cloud service provider; [0147], A virtual machine 406 may include a control operating system 405 in communication with the hypervisor 401 and used to execute applications for managing and configuring other virtual machines on the computing device 10; [0164], Any of the modules of the appliance 200 as described in connection with FIG. 2A may be packaged, combined, designed or constructed in a form of the virtualized appliance delivery controller 450 deployable as one or more software modules or components executable in a virtualized environment 300; and [0259], an intermediary device identifies one or more policies for scaling a number of instances of an application deployed and executing at a cloud service provider. The policies may specify metrics and thresholds for these metrics. At step 794, the intermediary device monitors the metrics of the instances of the application executing at the cloud service provider. At step 796, the intermediary device determines that the metric(s) exceeds the corresponding threshold specified by the policies. At step 798, responsive to determining the metric(s) exceeds a corresponding threshold, the intermediary device automatically scales up or down the number of instances executing at the cloud service provider in accordance with the policies; and [0260], an intermediary device is configured to manage instances of an application provisioned and executing at one or more cloud service providers. The intermediary device may be deployed as an intermediary between multiple clients and one or more cloud service providers), the spawned process is configured to: 			
		determine a memory utilization of the service ([0241], The systems and methods of embodiments of the present solution are directed adaptive application provisioning for cloud services. An appliance deployed in a network as a gateway may be able to transparently monitor application activity in a cloud computing environment provided by one or more servers, including virtual machines or physical machines. In some embodiments, the appliance may monitor one or more network metrics, including bandwidth usage, …and/or may monitor application health or server or machine statistics, including memory …usage, bandwidth usage, latency, or other metrics);
		determine whether the memory utilization of the service has exceeded a threshold ([0241], The systems and methods of embodiments of the present solution are directed adaptive application provisioning for cloud services. An appliance deployed in a network as a gateway may be able to transparently monitor application activity in a cloud computing environment provided by one or more servers, including virtual machines or physical machines. In some embodiments, the appliance may monitor one or more network metrics, including bandwidth usage, …and/or may monitor application health or server or machine statistics, including memory …usage, bandwidth usage, latency, or other metrics); 
		
	Although Laribi teaches deprovisioning virtual machines based on various thresholds. ([0009], the system includes a monitor of the device configured to monitor each of the one or more metrics for the plurality of instances of the application executing via the cloud service provider. The device is configured to determine that each metric of the one or more metrics exceeds each metric's threshold identified by the policy and to transmit automatically responsive to the determination a request to the cloud service provider to one of provision or deprovision one or more instances of the application via the cloud service provider in accordance with the policy;[0164], Any of the modules of the appliance 200 as described in connection with FIG. 2A may be packaged, combined, designed or constructed in a form of the virtualized appliance delivery controller 450 deployable as one or more software modules or components executable in a virtualized environment 300; and [0241], the appliance may monitor one or more network metrics, including bandwidth usage, latency, congestion, or other issues; and/or may monitor application health or server or machine statistics, including memory and processor usage, bandwidth usage, latency, or other metrics. Responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual machines). Laribi fails to specifically teach if the memory utilization of the service has exceeded the threshold: access information about pending operations associated with the service to determine whether the service has any pending operations requested by another service; if it is determined that the service has no pending operations requested by another service, stop the sendee.

	However, Chalparambil teaches, 
	if the memory utilization of the service has exceeded the threshold: 
	access information about pending operations associated with the service to determine whether the service has any pending operations requested by another service ([0048], determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it. For example, a weighting algorithm may be used to determine when to terminate a job or service or when to let it continue running… if the running services are deemed important, the upgrade process may be postponed until the jobs or services have 
	if it is determined that the service has no pending operations requested by another service, stop the service ([0048], it may be beneficial to determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it. For example, a weighting algorithm may be used to determine when to terminate a job or service or when to let it continue running…if the running services are deemed important, the upgrade process may be postponed until the jobs or services have completed processing. This weighting algorithm may take various criteria into account, including …who submitted the jobs or services for processing (e.g. applying more deference to certain customers and their submitted jobs), or other factors).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 22, this claim is similar to claim 17 and is rejected for the same reasons.
As per claim 23, this claim is similar to claim 9 and is rejected for the same reasons.

As per claim 24, Laribi teaches, wherein the spawned process is configured to determine that the performance of the service has met the criteria if a memory utilization of the service has exceeded a threshold ([0075], the monitoring service 198 and/or monitoring 

As per claim 25, Laribi teaches wherein the hypervisor is further configured to:
	responsive to receiving a request to start an operation associated with the service, update a table to include the operation to be started or to increment a number of instances associated with an entry for the operation if the operation to be started is requested by another sendee, and start the operation ([0009], The device is configured to determine that each metric of the one or more metrics exceeds each metric's threshold identified by the policy and to transmit automatically responsive to the determination a request to the cloud service provider to one of provision or deprovision one or more instances of the application via the cloud service provider in accordance with the policy; and [0010], the device is configured to establish one or more instances of the plurality of instances of the application as a virtual or physical machine executing on one or more servers of the cloud service provider. In some embodiments, the policy specifies to scale up or scale down the number of instances of the application responsive to each metric of the one or more metrics exceeding each metric's threshold).

As per claim 26, Laribi teaches, wherein the host, agent is further configured to: 
	responsive to receiving a second request to stop the operation associated with the service, update the host agent table by decreasing the number of instances associated with an entry for the operation to be stopped or removing the entry for the operation if the operation is requested by another sendee, and stop the operation ([0048], it may be beneficial to determine which jobs or services are being processed on the subgroup that is to be deactivated before deactivating it. For example, a weighting algorithm may be used to determine when to terminate a job or service or when to let it continue running…if the running services are deemed important, the upgrade process may be postponed until the jobs or services have completed processing. This weighting algorithm may take various criteria into account, including …who submitted the jobs or services for processing (e.g. applying more deference to certain customers and their submitted jobs), or other factors).

As per claim 27, this is the “non-transitory computer readable medium” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 28, this claim is similar to claim 2 and is rejected for the same reasons.

As per claim 29, Laribi teaches, wherein instructions for determining whether the performance of the sendee has met the criteria further comprising instructions for: 
	after starting the service, spawning a process configured to:
		if a memory' utilization of the service has exceeded a threshold, determine that the performance of the sendee has met the criteria ([0147], The hypervisor layer includes a hypervisor 401 (also referred to as a virtualization manager) that allocates and 

As per claim 30, Laribi teaches, wherein instructions for determining whether the performance of the service has met the criteria further comprise instructions for: 
	after starting the service, spawning a process ([0009], The system includes a device intermediary to a plurality of a clients and a cloud service provider executing a plurality of instances of an application provisioned by the device via the cloud service provider; [0147], A virtual machine 406 may include a control operating system 405 in communication with the hypervisor 401 and used to execute applications for managing and configuring other virtual machines on the computing device 10; [0164], Any of the modules of the appliance 200 as described in connection with FIG. 2A may be packaged, combined, designed or constructed in a form of the virtualized appliance delivery controller 450 deployable as one or more software modules or components executable in a virtualized environment 300; and [0259], an configured to: 
		determine that the performance of the service has met the criteria if a sendee time associated with the sendee has exceeded a threshold ([0259], an intermediary device identifies one or more policies for scaling a number of instances of an application deployed and executing at a cloud service provider. The policies may specify metrics and thresholds for these metrics. At step 794, the intermediary device monitors the metrics of the instances of the application executing at the cloud service provider. At step 796, the intermediary device determines that the metric(s) exceeds the corresponding threshold specified by the policies. At step 798, responsive to determining the metric(s) exceeds a corresponding threshold, the intermediary device automatically scales up or down the number of instances executing at the cloud service provider in accordance with the policies).

	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laribi-Chaliparambil as applied to claim 1 and in further view of Nagami et al. (United States Patent Application Publication 2013/0311645)

As per claim 5, Laribi- Chaliparambil fails to specifically teach, wherein the spawned process is configured to determine the service time by executing a self-diagnosis service to determine the sendee time based on a response time for the self-diagnosis sendee.
wherein the spawned process is configured to determine the service time by executing a self-diagnosis service to determine the sendee time based on a response time for the self-diagnosis sendee ([0126], a measurement value related to the network I/O of processing executed on the target machine (the network I/O response time) is stored in the NW I/O response 343b. A measurement value related to the disk I/O of processing executed on the target machine (the disk I/O response time) is stored in the Disk I/O response 343c. A measurement value related to the CPU allocated to the target machine (CPU utilization) is stored in the CPU utilization 343d. A measurement value related to the memory allocated to the virtual machine (memory usage) is stored in the memory usage 343e; and [0127], The hypervisor 341 of the server (more accurately, the performance monitoring program 342 in the hypervisor 341), either regularly or irregularly (for example, in a case where an I/O has been generated with respect to the volume 242 or the LAN 50), measures a performance measurement value with respect to the target machine).
	Laribi-Chaliparambil and Nagami are analogous because they are each related to virtual machine management based on performance metrics. Laribi teaches a method of provisioning and deprovisioning virtual machines based on collected metrics.  Chaliparambil teaches migrating virtual machines that perform services based on performance metrics and the importance of running services. Nagami teaches a method of managing machines based on performance thresholds (Abstract, The management system provides the selected resource as a provided resource, and determines, based on a performance threshold configured with respect to the application of the provided resource, whether or not a performance measurement value, which relates to the processing performance of a network service using the provided resource and which can be monitored by the management system, is normal).  It would have been obvious 

As per claim 15, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 is applicable to the instant claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199